Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 5, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  135251                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 135251
  v                                                                 COA: 270829
                                                                    Wayne CC: 05-012920-01
  JAMES MCCAA,
             Defendant-Appellee.
  ______________________________________

                                  AMENDMENT TO ORDER


         On order of the Court, the order of June 27, 2008 is amended to correct a clerical
  error in the statement by Corrigan, J. The conclusion of the penultimate sentence which
  reads: “see also Blank, supra at 242” is corrected to read: “see also State v Blank, 131
  Wash 2d 230, 242 (1997).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 5, 2008                      _________________________________________
                                                                               Clerk